At a Court of Oyer and Terminer held at this term, Edward Darnell,alias Edward Young, a negro boy about fifteen years of age, was indicted and tried for the murder of Thomas Hogan of the first degree, on the 19th day of March preceding. The deceased lived in Philadelphia and was in the habit of visiting this State once or twice a year as a foot-peddler vending lamps and buying old brass, pewter and muskrats skins, and was but slightly known in the neighborhood in which the murder was committed, and without being missed by any one in the mean while, his dead body was accidentally found lying on the 26th day of that month in Kersey's Millpond, near the margin of it in a retired spot where it was set in pine trees and briar bushes, and near an old worm fence which extended down to it between the place and the public road leading over the dam and not far from it, and where the water was not more than a foot deep in the pond; and on the same day before it had been removed from the water, a physician had been summoned and was present to make an examination of the body, who testified that he found near a small pine bush traces of blood on the ground, and from that point in a direct line to the edge of the pond where the body was lying was, by measurement, about ninety-six feet. The back of the body was very much rubbed and scratched, and which might have been produced by the dragging of it on the ground from that point down to the edge of the pond. There was a gash cutting through the *Page 322 
scalp three inches in length on the left and back part of the head, and another about two inches long also on the left side of it, and the left ear was very badly mashed. There was, however, no fracture of the skull, and the only wounds which he found upon it, and which he had just described, could not, he thought, have produced death, but they were sufficient to paralyze and render him insensible for a time, and if in that condition the body was dragged down to the pond and into the water sufficiently deep for the purpose, the person would soon drown; and in his opinion drowning in that condition was the immediate cause of his death.
Samuel T. Moore testified that he was on the same day at the coroner's inquest on the body; that the prisoner was also there, and that he had a conversation with him when no other person was within hearing of what they said. That he said to the prisoner he must know something about the killing of the deceased, and if he would tell him all about it, he would say nothing about it to any one.
that the prisoner, it would seem, did not deny his participation and complicity in the killing of the deceased, and his only object seemed to be to show that another was engaged with him in it, and first suggested it to him, who dealt the fatal blow according to his statement, and that he was more guilty than himself in the perpetration of the crime which he thus confesses; but it was enough if he was merely present and in any way aiding and assisting the other in the commission of it, to constitute him a principal in it, and as guilty of it in the eye of the law, as the person whom he alleges was the principal both in the conception and the execution of it, if what he has stated was true in regard to him.
                          Verdict — Guilty of murder of the first degree.